Case 2:19-cv-07046-MWF-FFM Document 23-3 Filed 10/15/19 Page 1 of 10 Page ID #:805




                        Exhibit B
Case 2:19-cv-07046-MWF-FFM Document 23-3 Filed 10/15/19 Page 2 of 10 Page ID #:806
    Bhatia Declaration, Exhibit B
    Side‐By‐Side Comparison of Principal Defamatory Statements to Valuation Complaint Allegations

¶14. But Blatt was           August 16, 2018 CNN Article:
compromised: during          She said she was sitting on the bed when Blatt entered the room and,
and after Tinder's 2016      without saying anything to anyone else in the room, pushed her back
holiday party in Los         onto the mattress, climbed on top of her, and began kissing and
Angeles, Blatt had           fondling her.
groped and sexually
harassed Plaintiff           “In that moment, I thought, ‘My boss actually thinks I’m going home with
Rosette Pambakian,           him,’” she said. “I basically bolted, found two people I knew and said,
Tinder's Vice President      ‘Hey, let’s go up to your room.’”
of Marketing and
Communications, with         Pambakian strongly disagrees. "lt wasn't consensual -- there was no
colleagues present.          opportunity, no 'hi,' 'hello,' before I even knew it, Greg Blatt was on top
Blatt's workplace            of me in a hotel room," she said.
misconduct was
reported to Defendants.      Pambakian says Blatt's behavior wasn't an isolated incident. According
Because a credible           to her, many other women were subjected to "pervasive sexual
investigation-let alone a    harassment and misogyny by Match executives."
firing in public view-
would have derailed          Pambakian said she was never questioned by an outside firm, only
their scheme,                Match executives, and believes Blatt was protected as part of the
Defendants                   alleged “scheme” to deny early employees millions of dollars.
whitewashed Blatt's
misconduct.                  “No outside firm questioned me,” she said.

                             December 18, 2018 The Verge Article:
                             She writes, "You told the world that a sham investigation (in which I
                             was never even interviewed) determined the assault was some sort of
                             'consensual cuddling'-as if there could by anything consensual about a
                             CEO groping his subordinate in front of other employees after making
                             sexually explicit comments throughout the evening of a company
                             holiday party."

                             [From the email:] “While I truly hoped that decency and professionalism
                             would prevail and that you would let me return to work, I knew that was
                             probably unlikely when I was placed on leave the very day the lawsuit
                             was filed and you continued to defend the actions of the executive that I
                             spoke out against. Rather than acknowledge the truth and condemn his
                             actions, you chalked it up it to "bad judgment." To make matters worse,
                             you told the world that a sham investigation (in which I was never even
                             interviewed) determined the assault was some sort of "consensual
                             cuddling"-as if there could by anything consensual about a CEO
                             groping his subordinate in front of other employees after making
                             sexually explicit comments throughout the evening of a company
                             holiday party. No company that has faced allegations like this has gone
                             to such lengths to protect one of its own - it's truly despicable.”



                                                     1
Case 2:19-cv-07046-MWF-FFM Document 23-3 Filed 10/15/19 Page 3 of 10 Page ID #:807
    Bhatia Declaration, Exhibit B
    Side‐By‐Side Comparison of Principal Defamatory Statements to Valuation Complaint Allegations

¶ 14 continued . . .         [From the email:] “Since being placed on leave, I've been subjected to
                             ongoing intimidation and retaliation clearly designed to pressure me
                             into resigning-from immediately removing my name from my office and
                             converting it into a conference room, to trying to coerce me into turning
                             over my private and personal data on my phone. Though I can think of
                             no other company that has actually fired the woman who made sexual
                             assault allegations against an executive-the company's actions here,
                             including firing me just one day before my remaining options vest, are
                             totally consistent with the way you have circled the wagons around him
                             from day one.”




                                                     2
Case 2:19-cv-07046-MWF-FFM Document 23-3 Filed 10/15/19 Page 4 of 10 Page ID #:808
    Bhatia Declaration, Exhibit B
    Side‐By‐Side Comparison of Principal Defamatory Statements to Valuation Complaint Allegations

¶127. With Defendants        December 18, 2018 The Verge Article:
in control of Tinder         She writes, "You told the world that a sham investigation (in which I
throughout the               was never even interviewed) determined the assault was some sort of
valuation of the             'consensual cuddling'-as if there could by anything consensual about a
company, Defendants          CEO groping his subordinate in front of other employees after making
were poised to               sexually explicit comments throughout the evening of a company
successfully execute         holiday party."
their scheme. But
unbeknownst to most          [From the email:] “While I truly hoped that decency and professionalism
people, events that took     would prevail and that you would let me return to work, I knew that was
place in December            probably unlikely when I was placed on leave the very day the lawsuit
2016 threatened to           was filed and you continued to defend the actions of the executive that I
derail the scheme.           spoke out against. Rather than acknowledge the truth and condemn his
                             actions, you chalked it up it to "bad judgment." To make matters worse,
                             you told the world that a sham investigation (in which I was never even
                             interviewed) determined the assault was some sort of "consensual
                             cuddling"-as if there could by anything consensual about a CEO
                             groping his subordinate in front of other employees after making
                             sexually explicit comments throughout the evening of a company
                             holiday party. No company that has faced allegations like this has gone
                             to such lengths to protect one of its own - it's truly despicable.”

                             [From the email:] “Since being placed on leave, I've been subjected to
                             ongoing intimidation and retaliation clearly designed to pressure me
                             into resigning-from immediately removing my name from my office and
                             converting it into a conference room, to trying to coerce me into turning
                             over my private and personal data on my phone. Though I can think of
                             no other company that has actually fired the woman who made sexual
                             assault allegations against an executive-the company's actions here,
                             including firing me just one day before my remaining options vest, are
                             totally consistent with the way you have circled the wagons around him
                             from day one.”




                                                     3
Case 2:19-cv-07046-MWF-FFM Document 23-3 Filed 10/15/19 Page 5 of 10 Page ID #:809
   Bhatia Declaration, Exhibit B
   Side‐By‐Side Comparison of Principal Defamatory Statements to Valuation Complaint Allegations

¶128. At Tinder's           August 16, 2018 CNN Article:
December 2016 holiday       She said she was sitting on the bed when Blatt entered the room and,
party in Los Angeles,       without saying anything to anyone else in the room, pushed her back
Blatt, who had just         onto the mattress, climbed on top of her, and began kissing and
taken over as Tinder's      fondling her.
"interim" CEO, groped
and sexually harassed       “In that moment, I thought, ‘My boss actually thinks I’m going home with
Rosette Pambakian,          him,’” she said. “I basically bolted, found two people I knew and said,
Tinder's Vice President     ‘Hey, let’s go up to your room.’”
of Marketing and
Communications.             Pambakian strongly disagrees. "lt wasn't consensual -- there was no
                            opportunity, no 'hi,' 'hello,' before I even knew it, Greg Blatt was on top
                            of me in a hotel room," she said.

                            Pambakian says Blatt's behavior wasn't an isolated incident. According
                            to her, many other women were subjected to "pervasive sexual
                            harassment and misogyny by Match executives."

                            December 18, 2018 The Verge Article:
                            She writes, "You told the world that a sham investigation (in which I
                            was never even interviewed) determined the assault was some sort of
                            'consensual cuddling'-as if there could by anything consensual about a
                            CEO groping his subordinate in front of other employees after making
                            sexually explicit comments throughout the evening of a company
                            holiday party."

                            December 18, 2018 CNN Article:
                            ln a follow-up email to Ginsberg, obtained by CNN Business,
                            Pambakian said she did report the alleged "sexual assault" to HR.




                                                    4
Case 2:19-cv-07046-MWF-FFM Document 23-3 Filed 10/15/19 Page 6 of 10 Page ID #:810
   Bhatia Declaration, Exhibit B
   Side‐By‐Side Comparison of Principal Defamatory Statements to Valuation Complaint Allegations

¶129. In mid-2017, Rad      August 16, 2018 CNN Article:
learned about these         She said she was sitting on the bed when Blatt entered the room and,
events. Rad asked           without saying anything to anyone else in the room, pushed her back
Pambakian about them,       onto the mattress, climbed on top of her, and began kissing and
and she confirmed that      fondling her.
Blatt had groped and
sexually harassed her       “In that moment, I thought, ‘My boss actually thinks I’m going home with
with colleagues             him,’” she said. “I basically bolted, found two people I knew and said,
present.                    ‘Hey, let’s go up to your room.’”

                            Pambakian strongly disagrees. "lt wasn't consensual -- there was no
                            opportunity, no 'hi,' 'hello,' before I even knew it, Greg Blatt was on top
                            of me in a hotel room," she said.

                            Pambakian says Blatt's behavior wasn't an isolated incident. According
                            to her, many other women were subjected to "pervasive sexual
                            harassment and misogyny by Match executives."

                            December 18, 2018 The Verge Article:
                            She writes, "You told the world that a sham investigation (in which I
                            was never even interviewed) determined the assault was some sort of
                            'consensual cuddling'-as if there could by anything consensual about a
                            CEO groping his subordinate in front of other employees after making
                            sexually explicit comments throughout the evening of a company
                            holiday party."

                            December 18, 2018 CNN Article:
                            ln a follow-up email to Ginsberg, obtained by CNN Business,
                            Pambakian said she did report the alleged "sexual assault" to HR.




                                                    5
Case 2:19-cv-07046-MWF-FFM Document 23-3 Filed 10/15/19 Page 7 of 10 Page ID #:811
    Bhatia Declaration, Exhibit B
    Side‐By‐Side Comparison of Principal Defamatory Statements to Valuation Complaint Allegations

¶130. Rad immediately        August 14, 2018 CNN Interview:
reported Blatt's conduct     “I actually reported that misconduct to the company and the board --
to Match's General           and the board had a choice. They could either do the right thing and
Counsel, Jared Sine,         properly investigate and take the right action, or they can keep that
and demanded that            executive in a place where he can finish the job of corrupting the
Tinder commission an         valuation.”
independent
investigation.               “I was threatened. I believe it was, ‘If you take me down, I’m going to
                             take you down with me.’”




                                                     6
Case 2:19-cv-07046-MWF-FFM Document 23-3 Filed 10/15/19 Page 8 of 10 Page ID #:812
    Bhatia Declaration, Exhibit B
    Side‐By‐Side Comparison of Principal Defamatory Statements to Valuation Complaint Allegations

¶132. Believing that         August 14, 2018 CNN Interview:
credible allegations of      “I actually reported that misconduct to the company and the board --
workplace misconduct         and the board had a choice. They could either do the right thing and
against its CEO              properly investigate and take the right action, or they can keep that
threatened Tinder and        executive in a place where he can finish the job of corrupting the
should be                    valuation.”
independently
investigated, Rad            “I was threatened. I believe it was, ‘If you take me down, I’m going to
pressed for a meeting        take you down with me.’”
of Tinder's Board of
Directors. Defendants
refused and covered up
Blatt's conduct instead.
Defendants even
allowed Blatt to contact
Pambakian and one of
the eyewitnesses
directly, whom Blatt
then pressured to
conceal his misconduct.
On information and
belief, Blatt also misled
IAC and Match Board
members about the
allegations made
against him. On
information and belief,
based on statements
made by a former IAC
communications
executive, Match had
previously concealed
other sexual
misconduct allegations
through confidential
payoffs and
settlements.




                                                     7
Case 2:19-cv-07046-MWF-FFM Document 23-3 Filed 10/15/19 Page 9 of 10 Page ID #:813
    Bhatia Declaration, Exhibit B
    Side‐By‐Side Comparison of Principal Defamatory Statements to Valuation Complaint Allegations

¶145. He had also            August 16, 2018 CNN Article:
been credibly accused        She said she was sitting on the bed when Blatt entered the room and,
of groping and sexually      without saying anything to anyone else in the room, pushed her back
harassing a                  onto the mattress, climbed on top of her, and began kissing and
subordinate. Yet Blatt       fondling her.
received a lucrative
golden parachute from        “In that moment, I thought, ‘My boss actually thinks I’m going home with
Defendants featuring a       him,’” she said. “I basically bolted, found two people I knew and said,
glowing farewell             ‘Hey, let’s go up to your room.’”
message from IAC's
controlling shareholder      Pambakian strongly disagrees. "lt wasn't consensual -- there was no
Barry Diller, in which       opportunity, no 'hi,' 'hello,' before I even knew it, Greg Blatt was on top
Diller praised Blatt's       of me in a hotel room," she said.
"integrity." On
information and belief,      Pambakian says Blatt's behavior wasn't an isolated incident. According
Defendants allowed           to her, many other women were subjected to "pervasive sexual
Blatt to walk away with      harassment and misogyny by Match executives."
hundreds of millions of
dollars, without any         Pambakian said she was never questioned by an outside firm, only
disclosure to the            Match executives, and believes Blatt was protected as part of the
investing public or the      alleged “scheme” to deny early employees millions of dollars.
IAC Board of the
allegations of sexual        “No outside firm questioned me,” she said.
misconduct, the
ensuing cover-up, or         December 18, 2018 The Verge Article:
the scheme to take           She writes, "You told the world that a sham investigation (in which I
billions of dollars from     was never even interviewed) determined the assault was some sort of
the Tinder Plaintiffs and    'consensual cuddling'-as if there could by anything consensual about a
other Tinder option          CEO groping his subordinate in front of other employees after making
holders.                     sexually explicit comments throughout the evening of a company
                             holiday party."

                             December 18, 2018 CNN Article:
                             ln a follow-up email to Ginsberg, obtained by CNN Business,
                             Pambakian said she did report the alleged "sexual assault" to HR.




                                                     8
  Case 2:19-cv-07046-MWF-FFM Document 23-3 Filed 10/15/19 Page 10 of 10 Page ID
                                    #:814
    Bhatia Declaration, Exhibit B
    Side‐By‐Side Comparison of Principal Defamatory Statements to Valuation Complaint Allegations

¶146. In September           August 14, 2018 CNN Interview:
2017, Blatt asked Rad        “I actually reported that misconduct to the company and the board --
to meet in person. Blatt     and the board had a choice. They could either do the right thing and
was irate that Rad had       properly investigate and take the right action, or they can keep that
reported the allegations     executive in a place where he can finish the job of corrupting the
of Blatt's sexual            valuation.”
misconduct. Blatt
threatened Rad, angrily      “I was threatened. I believe it was, ‘If you take me down, I’m going to
saying, in sum and           take you down with me.’”
substance, that if Rad
or anyone else made
public the misconduct
allegations against him,
Blatt would "take [Rad]
down" with him.




                                                     9
